Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please Note:  The Examiner handling this application has changed and is now Stephen Kapushoc in Arty Unit 1634.

This Office Action is in reply to Applicants’ correspondence of 04/18/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  
Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  
Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please Note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 1-2, 4-5, 9-10, 15-16, 21, 23-25, 27, 34-36, 39, 41-42, 45, 49-50, are 53 and 56-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4-5, 9-10, 15-16, 21, 23-25, 27, 34-36, 39, 41-42, 45, 49-50, are 53 and 56-59 are unclear over recitation of the limitation “on identifying branch variants of step b)” as recited in step c) of claim 1.  The phrase is unclear because there is no antecedent basis for the required “branch variants” in the recitation of step b).  Step b) recites “sequencing genomic DNA representing each single cell”, but such a sequencing does not itself require that any “branch variants” are presented and identified/detected.  The claims may be made more clear in this regard if step b) is amended to recite “sequencing genomic DNA representing each single cell, and identifying branch variants in the sequence of the genomic DNA”.
Claim 36 is unclear over recitation of the inclusion of “a … bacterial cell” as the subject cell of the claimed methods.  The claim depends from claims 5 and 1, where claim 1 is directed to “determining true somatic mutations”.  But the concept of somatic mutations is typically applied to eukaryotic organisms that reproduce sexually to differentiate from germline mutations.  For example, and somatic mutation is typically considered to be a mutation that is not passed down to an organism's offspring.  The inclusion of a bacterial cell as the single parent cell in claim 36 is further unclear where claim 36 includes that the “the single parent cell is a stem cell or induced pluripotent stem cell (iPS)”, which in the art is a concept that is only application to multicellular eukaryotic organisms.  
Claims 41, 42, 45, 49, 50, 53, 56, 58 and 59 are unclear over the methods as they are directed to a bacterial cell.  Claim 41 depends form claim 1, where, as noted above, claim 1 is directed to “determining true somatic mutations”.  As noted above the combining of the requirement for “somatic mutations” with bacterial cells is unclear.

New Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, 5, 9, 10, 21, 23, 24, 25, 27, 34, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al (2014) in view of Kimmerling et al including the supplementary material (2016; cited on the IDS of 04/13/2021).
Hughes et al provides for the analysis of mutations in leukemia cells to examine the clonal architecture of mutation development in the leukemia cell population of an individual.  Relevant to the limitations of the methods of instantly rejected claim 1, Hughes et al teaches isolating single cells and independently sequencing genomic DNA from each of a plurality single cells from a sample (e.g.:  p.9- Isolation and Amplification of Single-Cell DNA; Sequencing Library Production and Target Enrichment).  Hughes et al further teaches the detection of somatic mutations in the sequenced DNA (e.g.:  p.9 - Bioinformatics Analysis) and the association of different particular mutations with different branches of a lineage (e.g.:  p. 4 - Assessment of Tumor Clonality; Figure 3) using a bioinformatic approach to establish phylogenetic relationships between various genomic variations within clones.  
Relevant to claims 2 and 35, Hughes et al teaches the whole genome amplification and sequencing of DNA from single cells (e.g.:  p.9 - Sequencing Library Production and Target Enrichment).
	Relevant to the rejection of claim 4, the teachings of Hughes et al includes summarizing the linear clonal evolution of mutations as the may be inferred from the bioinformatic analysis of sequencing DNA from single cells (e.g.:  Figure 3) and provides a reconstruction of mutation evolution among different clones (e.g.:  Figure 5).
	Relevant to the rejection of claim 9, Hughes et al teaches that various different subjects may have different mutations in the linear evolution of the leukemia of the subject, the teachings of Hughes et al includes an example in which some mutations were found in multiple deduced clones of the lineage (e.g.:  the mutations in UPN461282 demonstrated in Figures 3 and 4).
	Relevant to the rejection of claim 10, Hughes et al teaches the detection collections of particular mutations associated with each clone, which is a mutation signature (e.g.:  Figure 4).
	Relevant to the rejection of claim 36, Hughes et al teaches the analysis of eukaryotic cells.
	Hughes et al teaches the analysis of DNA sequencing in a plurality of single cells to deduce the phylogeny of clones in a population and the linear accumulation of mutations.  Hughes et al does not specifically teach isolating single cells from multiple lineage segments.  However, techniques for specifically isolating cells from multigeneration lineages were known in the art and art taught by Kimmerling et al.
	Relevant to the limitations of claim 1, Kimmerling et al teaches the isolation of single cells from multiple lineage segments of a clonal population using a microfluidic platform comprising pockets (i.e.:  wells) (e.g.:  Figure 1; p.2 – Single-cell release), where the clonal population is initiated (e.g.:  p.5 – Single cell culture) with a single cell manually loaded in the device where the device allows for microscopic visualization of cells (i.e.:  the device is a microscope slide) (claims 5, 21, 24, 25, 27, 34).
Relevant to the limitations of claim 23, Kimmerling et al teaches that the analysis of cells in the microfluidic device includes controls with electronic pressure regulators, time-lapse imaging with a custom LabView program, and digital image capture (e.g.:  p.5 - Device fabrication and system setup; p.6- Image analysis), where such processes require an input/output (I/O) interface with a computer system. Operably linked to the device.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have combined the capture and analysis of multigenerational lineages of cancer cells, as exemplified by Kimmerling et al, with the analysis of clonal architecture of Hughes et al comprising whole genome sequencing analysis of single cells to detect somatic mutations related to clonal cell populations.  The skilled artisan would have been motivated to us the methods of Kimmerling et al based on the expressed teachings of Kimmerling et al that such methods offer the advantage of directly measuring aspects of cell lineages in multiple generations in heterogeneous populations of cells where different clonal populations are of interest such as cancer, and Kimmerling specifically applies the analysis of multigenerational lineages to a cancer cell model.  The skilled artisan would be motivated to perform the leukemia cell mutation detection of Hughes et al using direct analysis of multiple lineage segments based on the expressed teachings of Hughes et al that information about clonal hierarchies has the potential to inform treatment regimens which may lead to improved patient outcomes.

Claim(s) 15, 16, 39, 41, 42, 45, 49, 50, 53, 56, 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Hughes et al (2014) in view of Kimmerling et al including the supplementary material (2016; cited on the IDS of 04/13/2021), as applied to claims 1, 2, 4, 5, 9, 10, 21, 23, 24, 25, 27, 34, 35 and 36 above, and further in view of Leavis et al (2006).
The teachings of Hughes et al in view of Kimmerling et al are applied to the instantly rejected claims as they were previously applied to claims 1, 2, 4, 5, 9, 10, 21, 23, 24, 25, 27, 34, 35 and 36 above.  Hughes et al in view of Kimmerling et al renders obvious the isolation of single cells form a multiple lineage segments of a clonal population, and performing a sequence analysis of genomic DNA from the single cells to determine somatic mutations along the single cell lineage of the clonal population.  Further relevant to the instantly rejected claims, Kimmerling et al teaches aspect of analysis of multigenerational lineages relevant to tracking up to five generations using a microfluidic device (p.2 – Hydrodynamic trap array, relevant to claims 42 and 53).
Hughes et al in view of Kimmerling et al does not particularly provide for the analysis of bacterial cells (relevant to claim 41), or the exposure of cells to a perturbation such as an drug during the analysis (relevant to claims 15, 16 and 45), or the analysis of the growth rate of cells (relevant to claim 56).  However, the analysis of clonal lineages of bacterial mutations related to antibiotic resistant was known in the prior art and is taught by Leavis et al.
Relevant to the instant rejection of claims, Leavis et al the sequence of bacterial genomes to examine the relationship of mutations associated with the development of ciprofloxacin resistance.  Leavis et al teaches a collection of bacterial isolates (relevant to claims 50 and 59) analyzes different bacterial isolates for susceptibility to ciprofloxacin, vancomycin, and ampicillin (relevant to the perturbations of claims15, 16 and 45) to establish a minimum inhibitor concertation (MIC, a measure of effected growth rate) (relevant to claims 39 and 56), e.g.:  p.1059 – Bacterial isolates and growth conditions; Identification and susceptibility testing).  Further relevant to the methods of the instantly rejected claims, Laevis et al teaches modeling the populations of a complex of clonal bacteria, as well as the sequencing of the quinolone resistance-determining regions (QRDR) of parC and gyrA to identify specific mutations in the various bacterial isolates.  Laevis et al teaches (e.g.:  p.1061- Sequence analysis of the QRDRs of parC, gyrA, parE, and gyrB) the detection of resistance-associated mutations, including the presence of a plurality of particular mutations in specific isolates defining specific branches in the development of antimicrobial resistance (e.g.:  Fig 1).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have applied the methods rendered obvious by Hughes et al in view of Kimmerling et al, including combining the the capture and analysis of multigenerational lineages of cells with the analysis of clonal architecture comprising whole genome sequencing analysis of single cells to detect somatic mutations related to clonal cell populations, to the analysis of antibiotic resistance development as provided by Laevis et al.  The skilled artisan would have been motivated to apply the methods of Hughes et al in view of Kimmerling et al to the analysis of Laevis et al based on the expressed teachings of Laeivs et al that some bacterial subpopulations may be more prone to mutation accumulation, including multiple different mutations in different genes, eventually conferring high-level resistance to quinolones.   The skilled artisan would thus understand that the methods of Hughes et al in view of Kimmerling et al would allow for the detection of common genetic backgrounds that may develop prior to the establishment of such high-level resistance which are maintain susceptibility to alternative treatments.

Response to Remarks
Applicants’ have traversed the rejections of claims made under 35 USC 102 and103 in view of the prior art as provided in the Office Action of 11/17/2021.  Initially it is noted that in light of the amendments to the claims, the rejections of the previous Office Action are withdrawn and new rejections that include the teachings of Kimmerling et al (Published 6 Jan 2016) are set forth above.  Applicants traversal of the previous rejections focused in part on the claims as they are directed to “isolating a single cells from multiple lineage segments of a clonal population” (as currently recited in step a of claim 1).  Kimmerling et al provides a prior art disclosure of the use of a microfluidic device specifically developed for the isolation of single cells as they divide from a single particular parent cell so that multigenerational lineages may be obtained.  While Kiimerling exemplifies the analysis of gene expression patterns, the analysis of gene mutations as relevant to particular segments of a lineage of a clonal population was addressed in the additional cited prior art as applied in the rejections above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634